Citation Nr: 1104938	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-15 152	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance of another person or 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1948 to March 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in November 2010.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim for entitlement to special monthly compensation on account 
of the need for regular aid and attendance of another person or 
housebound status.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the Veteran's claims file reflects that he has 
received ongoing treatment both from VA healthcare providers at 
VA's Tennessee Valley Healthcare System and from a private 
inpatient nursing facility called Garden Terrace, in Salt Lake 
City, Utah.  Records in the file specifically document that the 
Veteran underwent a home-care evaluation at the VA facility in 
February 2009.  In addition, the Veteran and his family members 
testified at his November 2010 hearing that he was currently 
residing at the Garden Terrace assisted-living facility as of 
that time.  It does not appear, however, that-aside from the 
February 2009 home-care evaluation-the RO searched for any 
records from the Tennessee Valley VA facility; nor are any 
records present in the file from the Veteran's treatment at the 
Garden Terrace facility.

The Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically in the claims file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, as the identified VA and private medical 
records may have a bearing on the Veteran's claim, on remand the 
agency of original jurisdiction (AOJ) must attempt to obtain the 
above-identified medical records, along with any other 
examination or treatment records from the Tennessee Valley 
Healthcare System and the Garden Terrace inpatient nursing 
facility in Salt Lake City, Utah, as well as any facilities 
associated with either, and associate any records obtained with 
the claims file.  If any records sought are determined to be 
unavailable, the Veteran must be notified of that fact pursuant 
to 38 C.F.R. § 3.159(e) (2010).

Special monthly compensation (SMC) is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 2010); 
38 C.F.R. § 3.350 (2010).  The Veteran has been denied SMC based 
on the need for regular aid and attendance of another person and 
housebound status as a result of service-connected disability.

A veteran will be considered to be in need of aid and attendance 
if he:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 C.F.R. § 3.351(c) (2010).

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid 
and attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as:  inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or dangers 
inherent in his daily environment.

A veteran being "bedridden" will be a proper basis for the 
determination.  "Bedridden" is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal functions 
that the claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that the claimant is so helpless as 
to need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2010).

Increased compensation may also be received at the housebound 
rate if a veteran has a single service-connected disability rated 
as total and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or (2) 
by reason of service-connected disability or disabilities, is 
permanently housebound.  38 C.F.R. § 3.350(i).

A veteran will be determined to be permanently housebound when he 
is substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability or disabilities which it is reasonably certain will 
remain throughout his lifetime.  Id.

The evidence of record suggests that the Veteran may require aid 
and attendance of another person and may be housebound.  However, 
it is unclear whether this is the case solely as a result of his 
service-connected disabilities or whether it is a result of 
consideration of non-service-connected disabilities.  The Veteran 
has been awarded service connection for left lower extremity 
thrombophlebitis, evaluated as 60 percent disabling, and 
residuals of hemorrhoidectomy, evaluated as noncompensably 
disabling.  He has also been granted a total disability rating 
based on unemployability due to service-connected disability 
(TDIU).

The Veteran asserts that the effects of his left lower extremity 
thrombophlebitis cause him to require the regular aid and 
assistance of another person and to be housebound.  The Veteran's 
representative specifically argued at the November 2010 hearing 
that, although the Veteran's non-service-connected disabilities 
affect him greatly, his left lower extremity thrombophlebitis 
alone is sufficient to warrant the award of SMC.  (The Board 
notes that there is no indication that the Veteran's 
hemorrhoidectomy residuals cause any current disability, but 
evidence obtained on remand of this case may shed greater light 
on current problems related to this disability.)

Three medical reports addressing the matter are of record in the 
form of March 2009 and April 2010 VA aid and attendance and 
housebound status field examinations, as well as a July 2009 VA 
examination report.  The two field examinations list diagnoses of 
left lower extremity thrombophlebitis as well as anoxic brain 
injury, coronary artery disease, depression, hypertension, and 
diabetes mellitus.  In both field examinations, the Veteran was 
found to be unable to ambulate without help and to need 
assistance in all activities of daily living.  The examiners 
further noted that, with the exception of a brief period during 
which the Veteran lived with his son, who provided constant care, 
the Veteran has been in nursing home facilities since at least 
2003.  Similarly, the July 2009 VA examiner found the Veteran to 
suffer from multiple medical problems as well as dementia and to 
require assistance with activities of daily living.  The examiner 
further noted that the Veteran was "completely dependent on his 
son for help" at that time, including help with ambulation and 
all activities of daily living.  However, each of the reports 
fails to differentiate between the effects of the Veteran's left 
lower extremity thrombophlebitis and the other, non-service-
connected disabilities.  In light of the equivocal state of the 
evidence, the Board finds that the Veteran should be afforded a 
VA examination in order to address whether there is a factual 
need for aid and attendance and whether the Veteran is housebound 
solely as a result of his service-connected disabilities.

Once VA undertakes the effort to provide an examination when 
developing a claim for service connection, even if not 
statutorily obligated to do so, it must provide an adequate one.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling 
v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence . . . is essential for 
a proper appellate decision").

Here, although the July 2009 VA examiner made an attempt to 
address the Veteran's need for aid and attendance, he did not 
provide a clear opinion as to whether the need for such 
assistance is due solely to his service-connected disabilities, 
without regard to his multiple non-service-connected 
disabilities.  Because the physician did not clearly provide an 
opinion as to whether the Veteran's service-connected 
disabilities, acting alone, caused him to meet the criteria for 
these benefits, the Board finds that the July 2009 medical 
examination is inadequate for VA purposes.  Accordingly, remand 
is required. 

In view of the foregoing, the case is REMANDED for the following 
action:

1 The AOJ must review the claims file and 
ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  This includes requesting that 
the Veteran provide sufficient 
information, and if necessary 
authorization, to enable the AOJ to obtain 
any additional pertinent evidence not 
currently of record pertaining to the 
claim on appeal.

2.  The AOJ must obtain from the VA 
Tennessee Valley Healthcare System, and 
from the Garden Terrace inpatient nursing 
facility in Salt Lake City, Utah, any 
available medical records pertaining to the 
Veteran's examination or treatment at these 
facilities, at any time from April 2009 to 
the present.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2010) regarding requesting 
records.  Any other sources of treatment 
records identified by the Veteran should 
also be contacted.  All records and/or 
responses received should be associated 
with the claims file.  If any records 
sought are determined to be unavailable, 
the Veteran must be notified of that fact 
pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  The Veteran must be scheduled for a VA 
examination with a clinician with the 
expertise to determine if the Veteran has 
a need for regular aid and attendance or 
is housebound due solely to his service-
connected disabilities-left lower 
extremity thrombophlebitis and residuals 
of hemorrhoidectomy.  The Veteran must be 
advised that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  In light 
of the Veteran's circumstances, the 
examination should be scheduled at the 
facility in which he resides, if feasible.  

The entire claims file, to include a 
complete copy of this remand, must be made 
available to, and reviewed by, the 
individual designated to examine the 
Veteran.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  The examiner must provide a well-
reasoned opinion as to the medical 
probabilities that the Veteran's service-
connected disabilities result in physical 
or mental impairment that render him so 
helpless as to require the regular aid and 
attendance of another person or result in 
the Veteran being confined to his house 
(or ward or clinical areas, if 
institutionalized) or immediate premises.  
The effect of non-service-connected 
disabilities must be excluded from 
consideration.  All opinions must be set 
forth in detail and explained in the 
context of the record.

4.  After the requested examination has 
been completed, the report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it must be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, the issue 
on appeal must be re-adjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative must be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



